Citation Nr: 1455289	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-09 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of a left ulnar nerve injury at the level of the Guyon's canal of the wrist, rated 20 percent prior to March 20, 2010 and rated 30 percent thereafter.

2.  Entitlement to service connection for tachycardia, also claimed as Gulf War syndrome.

3.  Entitlement to service connection for a skin condition to include seborrheic keratosis of scalp, rashes and lumps on body.

4.  Entitlement to service connection for irritable bowel syndrome, also claimed as Gulf War syndrome.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of lymphangitis of the left arm.  



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, March 2010 and September 2013 rating decisions by a Department of Veterans Affairs (VA), which denied the benefits sought on appeal. 

In June 2014, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

The claims of entitlement to service connection for tachycardia, a skin condition and irritable bowel syndrome, and the Veteran's application to reopen the claim of entitlement to service connection for residuals of lymphangitis of the left arm, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.
 
2.  Resolving all doubt in favor of the Veteran, since the grant of service connection, the Veteran's left ulnar nerve injury at the level of the Guyon's canal of the wrist has manifested with symptoms that most closely approximate complete paralysis of the ulnar nerve.  


CONCLUSIONS OF LAW

Since the grant of service connection, the criteria for a disability rating of 50 percent, and not higher, for left ulnar nerve injury at the level of the Guyon's canal of the wrist have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal for a higher rating arises from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the appeal has been obtained.  Relevant to VA's duty to assist, the AOJ obtained the Veteran's service treatment records and post service treatment records have been obtained.  The Veteran was also provided VA examinations in September 2006, March 2010 and in January 2014.  The examination reports are adequate for deciding the claim because they contain a discussion of the pertinent medical history as well as clinical findings sufficient for the Board to decide the claim.  

The Veteran was afforded a hearing before the Board in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Acting Veterans Law Judge identified the issue on appeal and the Veteran testified as to the symptomatology and treatment history for this disability.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

There is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the duties to notify and assist have been satisfied.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the Board has reviewed all the evidence in the record, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  

In a February 2010 rating decision, service connection was awarded for residuals of a left ulnar nerve injury at the level of the Guyon's canal of the wrist.  The RO assigned an initial rating of 20 percent from January 19, 2006, under Diagnostic Code 8516 (ulnar nerve).  In a March 2010 rating decision, the AOJ increased the Veteran's disability rating to 30 percent, effective March 20, 2010.  

Under Diagnostic Code 8516, a 50 percent rating is assigned for complete paralysis of the ulnar nerve of the minor upper extremity; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothena eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  

A 30 percent rating is assigned for a severe incomplete paralysis of the non-dominant hand.  A 20 percent rating is assigned for a moderate incomplete paralysis of the non-dominant hand.  A 10 percent rating is assigned for a mild incomplete paralysis of the non-dominant hand.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 4.7la, Plate I.

The provisions of 38 C.F.R. § 4.124a, which apply to the rating of diseases of the peripheral nerves, expressly provide for the application of different rating criteria depending upon whether a Veteran's minor (non-dominant) or major (dominant) side is being evaluated.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. In this case, the Veteran is right-hand dominant; thus, the disabilities contemplated herein affect the non-dominant, or minor side. 

By way of background, the Veteran injured his left hand in service and a shard of glass became lodged in his left hand.  This injury gave rise to the current left upper extremity disability on appeal.  A post-service February 2004 private surgical report shows the Veteran underwent a left ulnar nerve decompression interposition at the left elbow.  The medical history on the surgical report indicates that the Veteran had significant atrophy and withering of the left hand related to the ulnar nerve distribution.

A July 2004 clinical report showed that 6 weeks following the surgery, the Veteran still had residual ulnar clawing of the hand and persistent wasting.  Tinel's sign was difficult to localize along the ulnar nerve.  Range of motion of the wrist was 75 degrees of extension and 60 degrees of flexion.  Cross finger and Wartenberg maneuver were positive and weak.  Grip strength was weak as well.  In January and February 2005 a private clinician noted significant withering, residual weakness and wasting, as well as numbness, of the left upper extremity, which was likely to be permanent.  The Veteran had no sense of any thenar atrophy or loss of opposition.  His radial digits had proper sensation.  The Veteran felt that there had not been any significant improvement from his surgery.

The Veteran underwent a VA hand, thumb, and fingers examination in September 2006.  The examiner noted a history of excision of a giant cell tumor of the left thumb, a left ulnar nerve transposition in 2004, exploratory surgery to remove a piece of glass in the left wrist in 2004, a left wrist ligament strain and lymphangitis of the left arm.  The examiner noted that the Veteran had no complaints of bone or joint problems or impairments of his left arm, wrist and left hand at the time of examination.  He reportedly fell while at work in 2003, landing on his left arm, which was outstretched, and causing him to experience numbness, tingling and burning pain from his left shoulder to his left hand.  At the time of the examination, the Veteran complained of numbness, tingling, and burning pain from the left shoulder to the left arm, as well as fatigue, weakness and functional loss.  The symptoms were described as intermittent and occurring approximately four to seven times a week, lasting up to 10 hours, and were aggravated by overusage of the left hand for longer than 10 minutes, as well as by sleeping on his left upper extremity.  He also stated he was unable to grasp objects for longer than 30 minutes.  He would also drop objects.  

The neurological examination results revealed decreased sensory to monofilament testing to a moderate degree from the left shoulder to the left hand, and motor function of the left arm to the left hand decreased to 3/5.  Atrophy was noted in the left hand.  The Veteran was diagnosed with peripheral neuropathy, left arm, and left hand moderately active.  The examiner indicated that the nerves affected were the ulnar and median nerves of the left arm.

A private treatment report in October 2009 reflects that the Veteran felt there had been no change in the status of his left upper extremity since he was last evaluated two years earlier.  He complained of weakness in the left upper extremity throughout the ulnar distribution.  Cross-finger and Wartenberg maneuver were positive.  There was wasting of the first dorsal interosseous muscle as well as intrinsic muscle of the left hand.  There was no sensitivity over the incisional site at the base of the left palm.  There was normal capillary refill to the fingertips.  The clinician found that overall the Veteran's left arm condition had been stable since he was last evaluated with no significant interval change for the better or the worse.  

At a Board hearing in October 2009, the Veteran reported minimal use of his left hand, numbness in some of the fingers, lack of strength, inability to cross his fingers; no feeling on the ring and pinky fingers; and clawing of his hand.  

At a VA examination in March 2010, an examiner noted the history of left ulnar nerve injury at Guyon's canal of the left hand, the Veteran's non-dominant hand, for which he had undergone surgery.  The examiner found that there was almost no functional capacity of the left hand.  The Veteran was unable to button a button, pick up a paperclip or handle a zipper.  He also had extreme difficulty holding any form of eating utensils in the left hand.  Physical examination revealed severe atrophy of the hand muscles.  The examiner stated that the Veteran exhibited early claw hand deformity with diminished/almost complete loss of sensation in the ulnar distribution of the left hand.  The diagnostic impression was severe ulnar neuropathy at Guyon's canal with early claw hand deformity of the left hand with severe atrophy of the intrinsic hand muscles.

The Veteran underwent a VA peripheral nerves examination in January 2014.  He complained of ongoing pain in the left hand and arm that was gradually worsening, with more weakness in his hand.  There was mild numbness, paresthesias and/or dysesthesias of the left upper extremity, as well as tingling and burning.  Strength testing revealed left wrist flexion was 1/5 (i.e. palpable or visible muscle contraction but no joint movement) and extension was 3/5 (i.e. active movement against gravity).  Grip strength and pinch (thumb to index finger) were 1/5, respectively.  Elbow flexion and extension were 4/5, respectively.  The examiner noted there was a claw hand deformity with atrophy of muscles.  On the normal side it was 24 cm, decreased to 16cm in the atrophied side.  Deep tendon reflexes were 1+ (i.e. hypoactive) in the biceps, triceps, and brachioradias, and the left forearm showed decreased strength.  Strength was absent in the hand and fingers.  There were no trophic changes.  Phalen's sign and Tinel's signs were both negative.  

The examiner opined that there was severe incomplete paralysis of the ulnar nerve.  There was not complete paralysis of the affected nerves.  No scars were present.  The examiner determined that there was almost no functional capacity in the left hand, and there was "much functional impact" due to the disability.  The Veteran was unable to button/unbutton or zip/unzip clothing, or pick up or grip a cup.  He had difficulty holding objects.  The Veteran was found capable of performing all activities of daily living with some difficulties without the assistance of his left hand.  The Veteran was currently employed in a desk position.  The examiner also determined that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.

In his written statements, and at his hearing in June 2014, the Veteran asserted that he had total loss of strength of the left hand, constant pain, complete paralysis of three of his left fingers and Griffin claw, with no functional capacity of the left hand.  He stated that his left arm was more or less useless.  He asserted that his symptoms had been this way throughout the appeal.  

After reviewing the evidence, the Board finds that since the grant of service connection, the Veteran's left hand symptoms more nearly approximate the disability picture compatible with complete paralysis of the ulnar nerve, so as to warrant the highest rating of 50 percent.  This is the maximum rating for paralysis of the ulnar nerve that affects the non-dominant hand.  

Indeed, for the period prior to March 20, 2010, the Veteran complained of near-constant pain, tingling and numbness throughout the left upper extremity, from his left shoulder to his left hand, as well as subjectively diminished sensation of the left fingers.  He also complained of fatigue, weakness and functional loss.  The symptoms were aggravated by overusage of the left hand and by sleeping on his left upper extremity.  He endorsed problems grasping and dropping objects.  

Objectively, there was ulnar clawing/atrophy of the hand and persistent wasting.  Tinel's sign was difficult to localize along the ulnar nerve.  Cross finger and Wartenberg maneuver were positive and weak.  Neurological examination results revealed decreased sensory to monofilament testing to a moderate degree from the left shoulder to the left hand, and motor function of the left arm to the left hand decreased to 3/5.  

The Board recognizes that the VA examiners have characterized the Veteran's disability as moderate, and at most, severe.  However, the Veteran's disability has manifested with many of the symptoms listed under DC 8516 to describe complete paralysis.  The medical evidence shows that as early as 2004, the Veteran was observed to have residual ulnar clawing of the hand and significant atrophy and withering of the left hand muscles.  He also had weak grip and cross finger strength.  On the more recent VA examinations, his strength has been noted to be absent in the hand and fingers and a claw hand deformity with atrophy and severe of the muscles has been observed.  VA examiners have indicated that the Veteran has almost no functional capacity in the left hand and that his disability has had a significant functional impact on his activities of daily living as a result, such as being able to button/unbutton or zip/unzip clothing, hold and/or pick up objects.  The Veteran has also consistently and credibly reported that he has had minimal use of his left hand, lack of strength, no feeling on the ring and pinky fingers, and clawing of his hand.  

The Board finds that the symptoms and medical findings outlined above more nearly approximate the 50 percent rating criteria under Diagnostic Code 8516.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  This is the highest rating possible under Diagnostic Code 8516.

A rating in excess of 50 percent is not warranted at any time throughout the period on appeal.  The Board has considered the application of other diagnostic criteria to determine whether even higher ratings are warranted, but finds none can afford a higher rating given the symptoms of record.  

The evidence shows that the Veteran's service-connected residuals of left ulnar nerve injury at the level of the Guyon's canal of the wrist results in residual ulnar clawing of the hand and significant atrophy and withering of the left hand muscles.  He also had weak grip and cross finger strength; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected residuals of left ulnar nerve injury at the level of the Guyon's canal of the wrist disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Finally, the evidence shows that the Veteran has been employed throughout the appeal.  Accordingly, a claim of entitlement to a total disability rating due to individual unemployability (TDIU) has not been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial disability rating of 50 percent, and no higher, for residuals of left ulnar nerve injury at the level of the Guyon's canal of the wrist is granted, subject to the law and regulations, governing the award of monetary benefits. 


REMAND

The AOJ issued a decision in September 2013 that, in pertinent part, denied service connection for service connection for tachycardia, a skin condition, and irritable bowel syndrome.  The decision also reopened and denied the Veteran's claim for service connection for residuals of lymphangitis of the left arm.  It appears from the records in the Virtual VA system that the Veteran filed a timely notice of disagreement (NOD) with respect to these four issues adjudicated in the September 2013 rating decision, as the Virtual VA system shows that a notification letter from the AOJ was sent to the Veteran in October 2014 acknowledging receipt of an NOD.  However, there is no evidence in the Veteran's claims file or in the Virtual VA system that a statement of the case (SOC) has been issued as it relates to the claims of service connection for these four issues.  As such, the Board is required to remand the case for issuance of an SOC.  Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claims file should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue an SOC which addresses the issues of entitlement to service connection for tachycardia, a skin condition and irritable bowel syndrome, as well as the application to reopen the claim of entitlement to service connection for residuals of lymphangitis of the left arm, so that the Veteran may have the opportunity to complete an appeal on these four issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


